Hall, J.
Where three parties owned and.ran a saw mill jointly,, on the agreement that one of them was to conduct the operations of the mill, pay all its expenses from the proceeds and divide the net profits equally between himself and the'other two, the three jointly owning the property from which the income was derived, this constituted a partnership between them. Code, §§1887, 1888, 1890; 36 Ga., 334;. Parsons Partnership, 40, 71, note 1; 44 Ga., 228, 334, 336.
(a). A charge to the effect that if, under the contract for running the saw mill, one of the parties was to be responsible for no part of the-expenses or losses, but was to have a share of the profits only, such a contract would not make them partners, and the person conducting the mill could sue in his own name for lumber sold, was error, because it ignored all other facts in the case tending to show that a partnership-existed, and it did not fairly submit the issue. If there were two-views of the case, under one of which a partnership would have existed and under the other not, the question, should have, been fully and fairly submitted to the jury.
Judgment reversed.